Case 3:18-cV-02510-S Document 20 Filed 01/30/19 Page 1 of 1 Page|D 79

United States District Court

NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

CHESTER W SAMBROSKY
v. CASE NO. 3:18-CV-0251()-S

ASTRAT LLC

fm&O'>COJCO‘-IOOJW¥

()RDER REFERRING CASE TO ME])IATION
The Coui't hereby ORDERS this case to mediation before:
Jay Zeieskey
Zeleskey Meidations
8117 Preston Road
Suite 300
Dallas, Texas 75225
(214) 706-9080
Jay@ZeIeskey]\/Iediations.corn
Mediation Shall be in person and completed by 90 days before trial.
The Mediator Shail be responsible for communicating With counsel to coordinate a date for

the mediation Upon completion of the mediation, the Mediator shall Submit a report to the Court

within five days.

SO ORDERED.

SIGNED January §Q 2019.

   

,..51/;@/;;£ ‘~\-~i.%…m

KAREN GREN SCHoLER
UNITE;) sTATEs I)ISTRICT JUDGE

""'"""`\

 

 

 

